Title: From John Adams to Horatio Gates Spafford, 16 October 1813
From: Adams, John
To: Spafford, Horatio Gates



Sir
Quincy Octr. 16. 1813

Your Ambition to Spread information of the growing prosperity of your country is amiable and deserves encouragement.
The Safest conveyance of your Work, to the Emperors of France and Russia, would be through their Ambassadors to The President of The U.S.
The Correspondence between my Family and my Son which was always interupted under brittish Orders or french Edicts, has been wholly Stopped, Since the beginning of May.
The continuance of my Son in Europe is So uncertain and all conveyances from Boston are So precarious, that I know not what Advice to give you. If, nevertheless, you Should think fit to Send a Copy to me properly packed and addressed to my Son I will endeavour to Send it with my own letters, and it may take its chance with them. If it is to be presented to The Emperor or his Minister it should be handsomely bound.
With Esteem and respect, your friend
John Adams